586 So. 2d 1351 (1991)
Alvin Wesley McLEOD, Petitioner,
v.
STATE of Florida, Respondent.
No. 91-1762.
District Court of Appeal of Florida, Fifth District.
October 17, 1991.
Alvin Wesley McLeod, pro se.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Rebecca R. Wall, Asst. Atty. Gen., Daytona Beach, for respondent.
DAUKSCH, Judge.
This is a habeas petition seeking a belated appeal of the denial of a motion for relief under Florida Rule of Criminal Procedure 3.850. We grant the belated appeal. Petitioner alleges in the Rule 3.850 motion that he was denied his right to appeal through ineffectiveness of counsel. This allegation, if true, may entitle petitioner to a belated appeal. The order denying the motion is reversed and this cause is remanded for an evidentiary hearing to determine if appellant's appeal rights were abridged.
REVERSED and REMANDED.
GRIFFIN and DIAMANTIS, JJ., concur.